Gilchrist, «J.
Ordinarily two persons, who as sureties for a third have advanced money for him, cannot join in an action upon an implied promise for their indemnity. The case is different in equity, whose forms of proceeding are such as to obviate the inconveniences that would attend such joinder of parties at law; but the implied undertaking upon which the action or bill is founded, is commonly understood to give a several and not a joint interest to the parties in whose favor it is raised. Brand v. Boulcott, 3 Bos. & Pul. 236 ; Wright v. Hunt, 5 Ves. 792; Blain v. Agar, 1 Sim. 34; 2 Sim. 289. The court, therefore, properly admitted the claim of the defendant, founded upon his disbursements in payment of the debt for which he had become liable as surety to the plaintiff, to be shown under the set-off which he had exhibited in the action.
The verdict must, however, be set aside upon the other exception. To the plaintiff’s claim the bar of the statute of limitations was interposed, but that bar could not properly have prevented his proving his demands ; for, till such proof was made, it was not possible to know whether it was applicable to them or not, nor was it perhaps possible for him to meet the defence by evidence of a new promise. Such evidence might be wholly unintelligible without a knowledge of what the original undertaking was.
It was clearly the right of the plaintiff to offer competent evidence of his demand, however obnoxious it might seem to the defence set up ; and this right was denied him. There must, therefore, be a

New trial.